      Case 3:20-cv-00166-RCJ-WGC Document 10 Filed 06/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


CHRISTIAN RODRIGUEZ,                 )                 3:20-cv-00166-RCJ-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 June 2, 2020
C. CROW, et al.,                     )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for 30 Day Time Extension (ECF No. 9). Plaintiff
requests an additional thirty (30) days in which to comply with the court’s order of March 26, 2020
(ECF No. 3).
       Plaintiff’s Motion for 30 Day Time Extension (ECF No. 9) is GRANTED. Plaintiff shall
have to and including Monday, July 6, 2020, in which to comply with the court’s order (ECF No.
3).
       IT IS SO ORDERED.


                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                     Deputy Clerk
